Citation Nr: 0709385	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for non-Hodgkin's 
lymphoma.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  A videoconference hearing was 
held in July 2006 before the Board regarding this appeal; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was exposed to a pesticide while 
serving in Korea, and as such he is entitled to service 
connection for non-Hodgkin's lymphoma and diabetes mellitus.  
In a letter dated March 2006, the veteran states that the RO 
has not considered all of the evidence of record in making 
its determination.  Specifically, the veteran observes that 
neither the April 2004 rating decision nor the March 2005 
statement of the case note a buddy statement or a roster of 
names from the veteran's Korean unit under "evidence" 
reviewed.  Additionally, the Board notes that although the 
veteran's service medical records were unavailable due to 
being fire-related, the veteran's November 1955 separation 
examination is of record, and it too was not listed as a 
piece of evidence in either of these documents.  Moreover, 
the Board has carefully reviewed the rating decision and the 
(supplemental) statements of the case.  However, it cannot 
determine whether the identified evidence was reviewed by the 
RO and was simply not noted in the "evidence" section.  

Unless the veteran has waived such consideration, the agency 
of original jurisdiction (AOJ) must review all evidence in 
making its determination and a (supplemental) statement of 
the case must reflect that such evidence was reviewed.  See 
38 C.F.R. § 19.37 (2006).  In the present case, the record 
contains a November 1955 service medical record, a January 
2003 buddy statement, and a roster of the veteran's Korean 
unit which have not yet been considered by the AOJ.  
Additionally, the veteran has not waived AOJ consideration 
with respect to this evidence.  Under these circumstances, 
the Board concludes that it cannot adjudicate this appeal, 
and it must be returned for readjudication with consideration 
of all of the evidence of record.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claims of entitlement to service connection for 
non-Hodgkin's lymphoma and diabetes mellitus.  Dingess held 
that VA must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice regarding the type of 
evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

2. Readjudicate the issues on appeal.  The 
following evidence must be reviewed and a 
rating decision or supplemental statement 
of the case should reflect that such 
evidence was considered: a January 2003 
buddy statement, a November 1955 
separation examination, and a roster of 
the veteran's Korean unit.  If the 
determination remains unfavorable to the 
veteran, he should be provided a 
supplemental statement of the case that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
and the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




